 
Exhibit 10.1
 
Form of Executive Officer Performance Unit Agreement
 
RESTRICTED PERFORMANCE STOCK UNIT AGREEMENT
 
CALGON CARBON CORPORATION, a Delaware corporation (the "Company"), and the
undersigned, an employee of the Company or one of its subsidiaries (the
"Grantee"), for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound hereby, agree
as follows:
 
1.   Restricted Performance Stock Unit Award.  The Company hereby confirms the
award (the “Performance Award”) to the Grantee of the right to receive a
specified number of shares of the Common Stock, par value $.01 per share, of the
Company (“Shares”) set forth below, which right, if payable, shall be paid in
Shares:
 
Name of Grantee:
[●]
   
Target Number of Shares Subject
to Performance Award:
____ comprised of ____ with a performance goal
based upon ROC and ___ with a performance goal
based upon TSR ( each as hereinafter defined)
   
Performance Period:
January 1, [●] to the earlier of (i) December 31, [●]
or (ii) the date of a Covered Change of Control
Termination (as defined in Section 3.A below)
   
Performance Goals:
See Exhibit A, attached
   
Date of This Performance Award:
February [●]

 
This Performance Award is made under and subject to the terms and conditions of
this Restricted Performance Stock Unit Agreement (this “Agreement”) and the
Company's 2008 Equity Incentive Plan, as amended (the "Plan").  The Plan is
incorporated by reference and made a part of this Agreement as though set forth
in full herein.  Terms which are capitalized but not defined in this Agreement
have the same meaning as in the Plan unless the context otherwise requires.
 
2.   Acceptance of Award.  The Grantee accepts the Performance Award confirmed
hereby, subject to the restrictions of the Plan and this Agreement.
 
3.   Restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
A.          If the Grantee's employment with the Company terminates for any
reason prior to the Performance Vesting Date (as defined in Section 4 below) of
the Performance Award under the performance-based vesting restrictions described
in Section 4, other than as a result of (w) the death of the Grantee, (x) the
disability of Grantee as defined in the Employment Agreement dated as of [●] as
amended if amended (the "Employment Agreement”) between the Company and Grantee,
(y) the termination of employment of the Grantee under the conditions
constituting a “Covered Change of Control Termination” as described in
Section 5(c) of the Employment Agreement or (z) the Retirement of the Grantee
(as defined below), the Performance Award shall, upon such termination of
employment and without any further action, be forfeited to the Company by the
Grantee and no Shares shall be issued to Grantee.  As used herein, “Retirement”
shall mean a Grantee terminating his or her employment (a) at age 65 or older or
(b) at age 55 or older if he or she has completed at least 15 years of
continuous employment with the Company or its affiliates.
 
If (i) the Grantee remains employed with the Company and (ii) the Performance
Award has not been previously forfeited to the Company, the employment-based
vesting restrictions imposed hereby on the Performance Award shall lapse on the
Performance Vesting Date and a certificate representing the number of Shares
which have vested under the performance-based vesting restrictions described in
Section 4, shall be issued or transferred by the Company to the Grantee on or
promptly after the Performance Vesting Date.
 
If the Grantee's employment with the Company terminates as a result of the
termination of employment of the Grantee under the conditions constituting a
“Covered Change-of-Control Termination” as described in Section 5(c) of the
Employment Agreement, the employment-based vesting restrictions imposed hereby
on the Performance Award shall lapse and a certificate representing the number
of Shares described in Section 6 shall be issued or transferred by the Company
to the Grantee on or promptly after the Performance Vesting Date.
 
If the Grantee’s employment with the Company terminates as a result of (x) the
death of the Grantee, (y) the disability of Grantee as defined in the Employment
Agreement or (z) the Grantee’s Retirement and the Performance Vesting Date shall
occur after such death, disability or retirement, then the employment-based
vesting restrictions imposed hereby shall lapse as to the Grantee for only the
number of shares related to the Performance Award which have vested under the
performance-based vesting restrictions described in Section 4, as determined by
the following formula:
 

Number of Shares of Restricted     Performance Stock related to the    
Performance Award which have vested   Number of full months employed under the
performance-based vesting   from January 1, [●] until death, restrictions under
this Agreement X disability or retirement     36

 
and a certificate representing such Shares shall be issued or transferred by the
Company to the Grantee or his representatives on or promptly after the
Performance Vesting Date.
 
 
-2 -

--------------------------------------------------------------------------------

 
 
B.          Except for transfers to a trust that is revocable by the Grantee
alone as permitted by Section 6.3 of the Plan and subject to the conditions set
forth therein, the Grantee shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, the Performance Award or any Shares of the
Restricted Performance Stock, or any rights or interests appertaining thereto,
prior to the lapse of the restrictions imposed hereby and the issuance or
transfer to the Grantee of certificates with respect to such Shares as provided
herein, except that the Performance Award or Shares of the Restricted
Performance Stock may be transferred by the Grantee by Will or, if the Grantee
dies intestate, by the laws of descent and distribution of the state of domicile
of the Grantee at the time of death.  Subsequent to the lapse of the
restrictions imposed hereby, Grantee agrees that the Performance Award or Shares
of the Restricted Performance Stock cannot be offered, sold, pledged or
otherwise disposed of, and the Grantee will not offer, sell, pledge or otherwise
dispose of the Performance Award or the Shares of Restricted Performance Stock,
except pursuant to (i) an effective registration statement under the Securities
Act of 1933, as amended (the "1933 Act") and qualification under applicable
state and foreign securities laws, or (ii) in accordance with Rule 144 under the
1933 Act.
 
4.   Performance Goals.  The Performance Period for purposes of determining
whether a Performance Goal has been met shall be the three-year period
determined in accordance with the Plan and any necessary interpretations thereof
by the Company’s Compensation Committee (the “Committee”), using the dates set
forth above, unless earlier terminated upon the occurrence of a Covered Change
of Control Termination.  The Performance Goals for purposes of determining
whether, and the extent to which, the Performance Award will vest under the
performance-based vesting restrictions is set forth in Exhibit A to this
Agreement.  The Peer Group for purposes of determining whether the Performance
Goal with respect to total Shareholders Return (“TSR”) has been achieved is set
forth in Exhibit B.  The Peer Group is subject to adjustment as the Committee,
in its discretion, may additionally set forth at the commencement of the
Performance Period in accordance with Section 162(m) of the Internal Revenue
Code or otherwise as set forth on Exhibit B.  Exhibits A and B are incorporated
by reference herein.  Subject to the Plan and the provisions of this Agreement,
the Performance Award shall become payable, if vested, following the date (the
“Performance Vesting Date”) of the Committee’s determination, in its sole
discretion, after the end of the Performance Period, as to whether and the
extent to which a Performance Goal has been achieved; provided that the
Committee retains discretion to reduce any and all Performance Awards that would
otherwise be payable as a result of performance measured against a Performance
Goal.  The Committee may not increase the amount payable as a result of
performance measured against a Performance Goal.
 
5.   Issuance of Shares.  If the Performance Award is payable, the Company shall
cause a stock certificate to be issued in the Grantee’s name or cause shares to
be issued in Grantee’s name in book entry form, for no cash consideration, for
the number of Shares determined by the Committee to be payable pursuant to
Section 4 hereof.  Payment shall be made within two and one-half months
following the end of the calendar year in which the Performance Period ends.
 
 
-3 -

--------------------------------------------------------------------------------

 
 
6.   Covered Change in Control Termination.  Notwithstanding anything to the
contrary stated herein, and in lieu of application of Section 5 of the
Employment Agreement to the Performance Award, in case of a Covered Change of
Control Termination, the Performance Period as to the Grantee shall
automatically end and the Performance Award shall vest immediately at 100% of
Target or, if greater, actual performance over the abbreviated Performance
Period.
 
7.   Adjustment.  The Threshold, Target and Maximum percentiles and Share payout
percentages are subject to adjustment by the Committee.  The Grantee shall be
notified of such adjustment and such adjustment shall be binding upon the
Company and the Grantee.
 
8.   Withholding of Taxes.  The Grantee shall be advised by the Company as to
the amount of any Federal income or employment taxes required to be withheld by
the Company on the compensation income resulting from the Performance Award or
the issuance of the Shares.  State, local or foreign income or employment taxes
may also be required to be withheld by the Company on any compensation income
resulting from the Performance Award or the issuance of the Shares.  The Grantee
shall pay any taxes required to be withheld directly to the Company in cash upon
receipt of the Shares or, at the Grantee’s option, the Grantee may direct that
the Company withhold a sufficient number of Shares to pay such withholding
obligations.  If the Grantee does not pay any taxes required to be withheld
directly to the Company within ten days after any such request, the Company may
withhold such taxes from any other compensation to which the Grantee is entitled
from the Company.  The Grantee shall hold the Company harmless in acting to
satisfy the withholding obligation in this manner if it becomes necessary to do
so.  Notwithstanding other provisions of this Agreement, the certificates
representing the Shares of the Restricted Performance Stock shall not be issued
until all taxes required to be withheld with respect to the Shares have been
paid to the Company.
 
9.   Interpretation of Plan and Agreement.  This Agreement is the restricted
performance stock agreement referred to in Section 2.5 of the Plan.  If there is
any conflict between the Plan and this Agreement, the provisions of the Plan
shall control.  Any dispute or disagreement which shall arise under or in any
way relate to the interpretation or construction of the Plan or this Agreement
shall be resolved by the Committee and the decision of the Committee shall be
final, binding and conclusive for all purposes.
 
10.         Limitation of Rights; Dividend Equivalents.  Grantee shall not have
any rights of ownership in the Shares underlying the Performance Award prior to
the issuance of such Shares, including any right to vote such Shares.  Grantee,
however, shall be entitled to receive, following the completion of the
Performance Period and at such time the Shares have been issued to Grantee in
accordance with Section 5 above, a cash payment equal to the cash dividends, if
any, that would have been paid during the Performance Period on the applicable
number of Shares earned by Grantee in accordance with this Performance Award if
such Shares had been issued and outstanding during the entire Performance
Period.  If no Shares are earned pursuant to this Performance Award, Grantee
shall not be entitled to any such cash payment.
 
 
-4 -

--------------------------------------------------------------------------------

 
 
11.         Effect of Agreement on Rights of Company and Grantee.  This
Agreement does not confer any right on the Grantee to continue in the employ of
the Company or interfere in any way with the rights of the Company to terminate
the employment of the Grantee.
 
12.         Binding Effect.  This Agreement shall be binding upon the successors
and assigns of the Company and upon the legal representatives, heirs and
legatees of the Grantee.
 
13.         Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Grantee and supersedes all prior agreements and
understandings, oral or written, between the Company and the Grantee with
respect to the subject matter of this Agreement.
 
14.         Amendment.  This Agreement may be amended only by a written
instrument signed by the Company and the Grantee.
 
15.         Section Headings.  The Section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.
 
16.         Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of this [●] day of March, [●].
 

  CALGON CARBON CORPORATION              
By:
                      GRANTEE:            

 
 
-5 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Performance Goals* for Performance Period
 
(January 1, [●] — December 31, [●])
 
* As determined by the Committee at the commencement of the Performance Period.
 


 
TSR Goal
 
50% of the Award shall be subject to the following Performance Goal:
 
Performance/Payout Range
         
 
Performance Level(1)
 
Calgon Carbon TSR performance
related to Peer Group
 
Payout:  Percent of
Target Number of Shares
Maximum
 
90th percentile or greater
 
200%
         
Target
 
55th percentile
 
100%
         
Threshold
 
30th percentile
 
50%
         
Less
 
less than 30th percentile
 
0%



 
(1)  Amounts payable for performance between the 30th and 90th percentile will
be interpolated.
 
Total Shareholders Return (“TSR”) is defined as share price appreciation for,
plus dividends paid by, the applicable company, measured from the beginning to
the end of the Performance Period.  The starting point will be measured based on
the average closing price of the last 15 trading days prior to the beginning of
the Performance Period and the ending point will be measured based on the
average closing price of the last 15 trading days of the Performance Period.
 
Notwithstanding the foregoing, if the TSR for the Performance Period is negative
the payout percentage of target number of Shares may not exceed 50%.
 
Peer group = see Exhibit B
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A (continued)
 
Performance Goals* for Performance Period
 
(January 1, [●] — December 31, [●])
 
* As determined by the Committee at the commencement of the Performance Period.
 


 
ROC Goal
 
50% of the Award shall be subject to the following Performance Goal:
 
Performance/Payout Range
 
 
Performance Level(1)
 
Calgon Carbon Return on
Invested Capital for the
year ending December 31, [●]
 
Payout:  Percent of
Target Number of Shares
Maximum
 
[●]% or greater
 
200%
         
Target
 
[●]%
 
100%
         
Threshold
 
[●]%
 
50%
         
Less
 
less than [●]%
 
0%



 
(1)  Amounts payable for performance between [●]% and [●]% will be interpolated.
 
 
Corporate Return on Capital (ROC)   =
Operating Profit after Tax   
 
Average Capital Employed

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Peer Group for Performance Period
 
(January 1, [●] — December 31, [●])
 
The Peer Group for the Performance Period shall consist of the following
business entities:
 
Company
Ticker
   
[●]
[●]
                                                 

 
Peer Group Adjustments.  At the commencement of the Performance Period, the
Committee may determine that specific guidance be considered in connection with
possible adjustments to the Peer Group involved in the calculation of the
Company’s comparative performance with respect to the Performance Goals during
the Performance Period.  Any such determination will be in addition to, or will
amend if it conflicts with, the following guidelines, which will be used in
connection with the calculation:
 
(a)      
If a Peer Group company becomes bankrupt, the bankrupt company will remain in
the Peer Group positioned at one level below the lowest performing non-bankrupt
Peer Group company.  In the case of multiple bankruptcies, the bankrupt
companies will be positioned below the non-bankrupt companies in reverse
chronological order by bankruptcy date.

 
(b)      
If a Peer Group company is acquired by another company, the acquired Peer Group
company will be removed from the Peer Group for the entire Performance Period.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)      
If a Peer Group company sells, spins-off, or disposes of a portion of its
business, the selling Peer Group company will remain in the Peer Group for the
Performance Period unless such disposition(s) results in the disposition of more
than 50% of the company’s total assets during the Performance Period.

 
(d)      
If a Peer Group company acquires another company, the acquiring Peer Group
company will remain in the Peer Group for the Performance Period.

 
(e)      
If a Peer Group company is delisted on all major stock exchanges, such delisted
Peer Group company will be removed from the Peer Group for the entire
Performance Period.

 
(f)      
If the Company’s and/or any Peer Group company’s stock splits, such company’s
performance will be adjusted for the stock split so as not to give an advantage
or disadvantage to such company by comparison to the other companies.

 